DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: RCEX filed 19 Jul. 2022
	Claims 1-15, 17, 18 and 20-22 are pending in this case. Claims 1, 8 and 15 are independent claims

Applicant’s Response
In Applicant’s Response dated 19 Jul. 2022, Applicant amended claims 1, 8 and 15; cancelled claims 16 and 19; added new claim 22; argued against all rejections previously set forth in the Office Action dated 01 Apr. 2022.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 Jul. 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Biebesheimer et al. (Pub. No.: US 2002/0107842; Filed: Feb. 7, 2001) (hereinafter “Biebesheimer”) in view of Asai (Pub. No.: US 2015/0036185 A1; Filed: Jul. 31, 2013)


Regarding independent claim 1, 8 and 15, Biebesheimer disclose a system comprising: 
one or more processors (0035-0037); and 
a memory storing instructions that, when executed by the one or more processors, cause the system to perform (0035-0037): 
providing a first interface within a user interface through which one or more parameterized states associated with a resource are provided for selection (0035-0037); 
providing, in response to a selection of a parameterized state, a second interface within the user interface through which a visualization of the resource is provided, wherein the visualization of the resource corresponds to the selected parameterized state (0035-0037); and 

Biebesheimer does not expressly disclose wherein the parameterized state indicates access permissions of the resource associated with different devices, and presenting the parameterized state on at least a subset of the different devices, wherein at least two of the different devices are associated with different access permissions of the resource.

Asia teach wherein the parameterized state indicates access permissions of the resource associated with different devices, and presenting the parameterized state on at least a subset of the different devices, wherein at least two of the different devices are associated with different access permissions of the resource (0007-0010; 0049; 0057-0065).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Asia with Biebesheimer for the benefit of difficult for the user to easily execute a user-desired operation on a processing device (0006).

Regarding dependent claims 2, 9 and 16, Biebesheimer disclose the system of claim 1, 8 and 15 respectively, wherein the resource includes a data set, a project, or a file (0075).

Regarding dependent claim 3, Biebesheimer disclose the system of claim 1, wherein the instructions further cause the system to perform: selectively allow a user to modify the parameterized state based on an access control level of the user (0035-0037). 

Regarding dependent claims 4, 11 and 18, Biebesheimer disclose the system of claim 1, 8 and 15 respectively, the system of claim 1, wherein the one or more parameterized states associated with the resource provide one or more corresponding previews of the resource through the first interface (0035-0037).

Regarding dependent claims 5, 12 and 19, Biebesheimer disclose the system of claim 4, 11 and 18 respectively, the wherein the one or more corresponding previews of the resource include visualizations associated with a portion of the resource (0067; 0095; 0098).

Regarding dependent claims 6, 13 and 20, Biebesheimer disclose the system of claim 1, 8 and 15 respectively, wherein the one or more options includes setting, changing, and removing a parameter associated with the selected parameterized state (0040; 0042; 0100). 

Regarding dependent claims 7 and 14, Biebesheimer disclose the system of claims 1 and 8 respectively, wherein the instructions, when executed, cause the system to further perform: sharing, in response to modifying the visualization of the resource, a resulting parameterized state associated with the resource as a new parameterized state (0040; 0042; 0100).

 	Regarding dependent claims 10 and 17, Biebesheimer disclose the method of claims 8 and 17 respectively, wherein the user interface is provided through a data analysis application (0035-0037).

Regarding dependent claim 22, Biebesheimer in view of Asai disclose the system of claim 1, wherein the parameterized state indicates any two parameters, wherein each parameter indicates one of:
types of data that are compatible with the (0049),
a mode or manner in which the application analyzes the data, or
formats outputted by the application;


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James J Debrow/
Primary Patent Examiner
Art Unit 2144 
571-272-5768